Order entered March 26, 2013




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-11-01276-CV

                               EX PARTE: HAROLD CORNISH

                       On Appeal from the 265th Judicial District Court
                                    Dallas County, Texas
                             Trial Court Cause No. X11-555-R

                                            ORDER
       We REINSTATE the appeal. We ORDER appellant’s brief tendered to this Court on

March 25, 2013 filed as of the date of this order.


                                                       /s/   CAROLYN WRIGHT
                                                             CHIEF JUSTICE